Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a multicompartment water-soluble unit dose article comprising a single water-soluble film, classified in CPC C11D 17/045.
II. Claims 17-18, drawn to a process for making a water-soluble unit dose article, classified in CPC B65B 9/08.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as the process disclosed in US 2019/0337650.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
	(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  and
	(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

During a telephone conversation with Atty. Gregory S. Darley-Emerson on February 18, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 6 is objected to because of the following informalities:  in line 2, it is suggested that “polyvinylalcohol” be re-written as “polyvinyl alcohol” to be consistent with claim 1, to which this claim is dependent upon, as well as with claims 2-5.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 9, 12-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2019/0337650), hereinafter “Johnson.”
	Regarding claims 1, 9, 12-13, 15 and 16, Johnson teaches a multi-chamber package prepared from a system and method by folding a single web of film material over on itself, for use in laundry and dishwashing application (see paragraph [0001]), wherein the single web of film material comprises a flexible, water soluble film material, such as a sheet-like flexible plastic formed of, for example, polyvinyl alcohol (PVA) (see paragraph [0041]), which is understood to be a polyvinyl alcohol homopolymer. As shown in FIG. 2A,  a multi-chamber (i.e., multicompartment) package, designated 200, comprises two chambers (i.e., compartments) superposed or one on top of the other, wherein a first substance 112A is deposited in the lower . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1, 9, 12-13, 15 and 16  above, and further in view of Friedrich et al. (US 2017/0233539), hereinafter “Friedrich.”
	Regarding claims 2-6, Johnson teaches the features as discussed above. Johnson, however, fails to disclose the polyvinyl alcohol homopolymer further comprising a vinyl acetate monomer unit as recited in claim 2; the polyvinyl alcohol homopolymer having an average viscosity in a range of between about 4 mPas and about 30 mPas, measured as an about 4% polyvinyl alcohol polymer solution in demineralized water at about 20oC as recited in claim 3; the polyvinyl alcohol homopolymer having an average viscosity in a range of between about 10 mPas and about 25 mPas, measured as an about 4% polyvinyl alcohol polymer solution in demineralized water at about 20oC as recited in claim 4; the polyvinyl alcohol homopolymer having an average degree of hydrolysis in a range of between about 75% and about 99% as recited in claim 5; the total amount of any polyvinyl alcohol homopolymer in the film which is between about 30% and about 95% by weight of the film as recited in claim 6.
	Friedrich, an analogous art, teaches a water-soluble film, e.g., which can be used to form articles such as pouches or packets, including a polyvinyl alcohol (PVOH) polymer, e.g., one or more PVOH homopolymers, one or more PVOH copolymers, and combinations thereof and a combination of at least three plasticizers, and the resulting film exhibits a beneficial combination (e.g., two, three, or four of) of aged tensile strength, aged melting transition delta elevation, aged adhesion value, and/or resistance to seal peeling; and such combinations of properties provide the ability to form film seals that are strong and that retain their water-solubility characteristics (see paragraph [0006]). In one class of embodiments, the PVOH oC. in a range of about 4 cP to about 24 cP (equivalent to about 4 mPas to about 24 mPas) (see paragraph [0182]; claim 43). In Example 1, Friedrich  teaches a water-soluble film based on a blend of PVOH homopolymers and three different plasticizers, wherein the PVOH homopolymer blend is a 50 wt. %/50 wt. % blend of a first partially hydrolyzed PVOH homopolymer having a 13 cP (i.e., 13 mPas)  4% solution viscosity and a second partially hydrolyzed PVOH homopolymer having a 23 cP (i.e., 23 mPas) 4% solution viscosity (see paragraph [0209]). The PVOH polymer has a degree of hydrolysis in a range of about 75% to about 99% (see paragraphs [0062], [0181] and claim 42). The water-soluble polymers (e.g., the PVOH homopolymer) can be included in the film in an amount in a range of about 30 wt. % or 50 wt. % to about 90 wt. % or 95 wt. %, for example (see paragraph [0064]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol film of Johnson with the polyvinyl alcohol homopolymer of Friedrich which comprises vinyl alcohol monomer units and optionally vinyl acetate monomer units, having a 4% solution viscosity at 20oC. in a range of about 4 mPas to about 24 mPas, e.g.,  50 wt. %/50 wt. % blend of a first partially hydrolyzed PVOH homopolymer having a 13 mPas 4% solution viscosity and a second partially hydrolyzed PVOH homopolymer having a 23 mPas 4% solution viscosity, the PVOH homopolymer having a degree of hydrolysis in a range of about 75% to about 99%,  and the PVOH homopolymer being included in the film in an amount in a range of about 30 wt. % to about 90 wt. % or 95 wt. %, 
	Regarding claim 14, Johnson teaches the features as discussed above. Johnson, however, fails to disclose the seal region comprising a flange region and wherein the first film layer, the second film layer and the third film layer are all at least partially sealed together in the flange region as recited in claim 14. 
	Friedrich, an analogous art, teaches the features as discussed above. In addition, Friedrich teaches that the pouches and/or packets made from the water-soluble films above comprise multiple compartments, and in multiple compartment embodiments, the packet may be made from one or more films such that any given packet compartment may comprise walls made from a single film or multiple films having differing compositions,   the multi-compartment pouch comprising at least three walls: an outer upper wall; an outer lower wall; and a partitioning wall, and the partitioning wall is interior to the pouch and is secured to the generally opposing outer walls along a seal line (see paragraph [0082]), wherein the seal line is shown in Fig. 1, which is equivalent to the flange region of the present claim 14.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol film of Johnson with the polyvinyl alcohol homopolymer of Friedrich which comprises a seal line or flange region because the seal line or flange region provides the outer upper wall, the outer lower wall, and .  

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1, 9, 12-13, 15 and 16  above.
	Johnson teaches the features as discussed above. Johnson, however, fails to specifically disclose at least three internal compartments as recited in claim 7;  at least four internal compartments as recited in claim 8; the single water-soluble film is folded upon itself to create at least about four layers of film as recited in claim 10; and the single water-soluble film is folded upon itself to create at least about five layers of film as recited in claim 11.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a multi-chamber package from a single  water-soluble film comprising at least three or four internal compartments or having at least four or five layers of film because Johnson teaches the production of multi-chamber package, wherein multi or multiple in its plain meaning means “more than one,” hence, three-chamber package having at least four layers of water-soluble films, or four-chamber package having at least 5 layers of water-soluble films would readily be envisaged by a person of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                                /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761